Exhibit 10.1

YRC WORLDWIDE INC.

2004 LONG-TERM INCENTIVE AND EQUITY AWARD PLAN

(As amended with effect from May 15, 2008)

1. Definitions. In this Plan, except where the context otherwise indicates, the
following definitions shall apply:

1.1 “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or indirectly.

1.2 “Agreement” means a written agreement or other document evidencing an Award
that shall be in such form as the Committee may specify. The Committee in its
discretion may, but need not, require a Participant to sign an Agreement.

1.3 “Automatic Adjustment Event” means a change in the outstanding Common Stock
by reason of a stock dividend, stock split, or reverse stock split.

1.4 “Award” means a grant of:

(a) an Option;

(b) a SAR;

(c) Restricted Stock;

(d) a Restricted Stock Unit;

(e) a Performance Award; or

(f) an Other Stock-Based Award.

1.5 “Board” means the Board of Directors of the Company.

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

1.7 “Committee” means the committee(s), subcommittee(s), or person(s) the Board
appoints to administer this Plan or to make or administer specific Awards
hereunder. If no appointment is in effect at any time, “Committee” means the
Compensation Committee of the Board. Notwithstanding the foregoing, “Committee”
means the Board for purposes of granting Awards to Non-Employee Directors and
administering this Plan with respect to those Awards, unless the Board
determines otherwise.

1.8 “Common Stock” means the Company’s common stock, par value $1.00 per share.

1.9 “Company” means YRC Worldwide Inc. and any successor thereto.

1.10 “Date of Exercise” means the date on which the Company receives notice of
the exercise of an Option or SAR in accordance with the terms of Section 8.

1.11 “Date of Grant” means the date on which an Award is granted under this
Plan.

1.12 “Eligible Person” means any person who is:

(a) an Employee;

(b) hired to be an Employee;

(c) a Non-Employee Director; or

(d) a consultant or independent contractor to the Company or an Affiliate.

1.13 “Employee” means any person that the Committee determines to be an employee
of the Company or an Affiliate.

1.14 “Exercise Price” means the price per Share at which an Option may be
exercised.



--------------------------------------------------------------------------------

1.15 “Fair Market Value” means an amount equal to the then fair market value of
a Share as determined by the Committee pursuant to a reasonable method adopted
in good faith for such purpose. Unless the Committee determines otherwise, if
the Common Stock is traded on a securities exchange or automated dealer
quotation system, fair market value shall be the last sale price for a Share, as
of the relevant date, on such securities exchange or automated dealer quotation
system as reported by such source as the Committee may select.

1.16 “Incentive Stock Option” means an Option granted under this Plan that the
Committee designates as an incentive stock option under Section 422 of the Code.

1.17 “Non-Employee Director” means any member of the Company’s or an Affiliate’s
Board of Directors who is not an Employee.

1.18 “Nonqualified Stock Option” means an Option granted under this Plan that is
not an Incentive Stock Option.

1.19 “Option” means an option to purchase Shares granted under this Plan in
accordance with the terms of Section 6.

1.20 “Option Period” means the period during which an Option may be exercised.

1.21 “Other Stock-Based Award” means an Other Stock Based Award as defined in
Section 13.

1.22 “Participant” means an Eligible Person who has been granted an Award
hereunder.

1.23 “Performance Award” means a performance award granted under this Plan in
accordance with the terms of Section 11.

1.24 “Performance Goals” means performance goals that the Committee establishes,
which may be based on:

(a) accounts receivable targets;

(b) satisfactory internal or external audits;

(c) achievement of balance sheet or income statement objectives;

(d) cash flow (including operating cash flow and free cash flow);

(e) customer satisfaction metrics and achievement of customer satisfaction
goals;

(f) dividend payments;

(g) earnings (including before or after taxes, interest, depreciation, and
amortization);

(h) earnings growth;

(i) earnings per share;

(j) economic value added;

(k) expenses;

(l) improvement of financial ratings;

(m) internal rate of return;

(n) market share;

(o) net asset value;

(p) net income;

(q) net operating gross margin;

(r) net operating profit after taxes (“NOPAT”);

(s) net sales growth;

 

2



--------------------------------------------------------------------------------

(t) NOPAT growth;

(u) operating income;

(v) operating margin;

(w) comparisons to the performance of other companies;

(x) pro forma income;

(y) regulatory compliance;

(z) return measures (including return on assets, designated assets, capital,
committed capital, net capital employed, equity, sales, or stockholder equity,
and return versus the Company’s cost of capital);

(aa) revenues;

(bb) sales;

(cc) stock price (including growth measures and total stockholder return);

(dd) comparison to stock market indices;

(ee) implementation or completion of one or more projects or transactions;

(ff) working capital; or

(gg) any other objective goals that the Committee establishes.

Performance Goals may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.
Performance Goals may be particular to an Eligible Person or the department,
branch, Affiliate, or division in which the Eligible Person works, or may be
based on the performance of the Company, one or more Affiliates, or the Company
and one or more Affiliates, and may cover such period as the Committee may
specify.

1.25 “Plan” means this Yellow Roadway Corporation 2004 Long-Term Incentive and
Equity Award Plan, as amended from time to time.

1.26 “Related Option” means an Option in connection with which, or by amendment
to which, a SAR is granted.

1.27 “Related SAR” means a SAR granted in connection with, or by amendment to,
an Option.

1.28 “Restricted Stock” means Shares granted under this Plan pursuant to the
provisions of Section 9.

1.29 “Restricted Stock Units” means an award providing for the contingent grant
of Shares (or the cash equivalent thereof) pursuant to the provisions of
Section 10.

1.30 “SAR” means a stock appreciation right granted under this Plan in
accordance with the terms of Section 7.

1.31 “Section 422 Employee” means an Employee who is employed by the Company or
a “parent corporation” or “subsidiary corporation” (both as defined in Sections
424(e) and (f) of the Code) with respect to the Company.

1.32 “Share” means a share of Common Stock.

1.33 “Substitute Award” means an Award granted under this Plan pursuant to the
provisions of Section 17.2.

1.34 “Ten-Percent Stockholder” means a Section 422 Employee who (applying the
rules of Section 424(d) of the Code) owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or a
“parent corporation” or “subsidiary corporation” (both as defined in Sections
424(e) and (f) of the Code) with respect to the Company.

1.35 Construction. Unless the context expressly requires the contrary,
references in this Plan to (a) the term “Section” refers to the sections of this
Plan, and (b) the word “including” means “including (without limitation).”

 

3



--------------------------------------------------------------------------------

2. Purpose. This Plan is intended to assist the Company and its Affiliates in
attracting and retaining Eligible Persons of outstanding ability and to promote
the identification of their interests with those of the stockholders of the
Company and its Affiliates.

3. Administration. The Committee shall administer this Plan and shall have
plenary authority, in its discretion, to grant Awards to Eligible Persons,
subject to the provisions of this Plan. The Committee shall have plenary
authority and discretion, subject to the provisions of this Plan, to determine
the Eligible Persons to whom it grants Awards, the terms (which terms need not
be identical) of all Awards, including the Exercise Price of Options, the time
or times at which Awards are granted, the number of Shares covered by Awards,
whether an Option shall be an Incentive Stock Option or a Nonqualified Stock
Option, any exceptions to nontransferability, and any Performance Goals
applicable to Awards. In making these determinations, the Committee may take
into account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the provisions of this Plan, the
Committee shall have plenary authority to interpret this Plan and Agreements,
prescribe, amend and rescind rules and regulations relating to them, and make
all other determinations deemed necessary or advisable for the administration of
this Plan and Awards granted hereunder. The determinations of the Committee on
the matters referred to in this Section 3 shall be binding and final. The
Committee may delegate its authority under this Section 3 and the terms of this
Plan to such extent it deems desirable and is consistent with the requirements
of applicable law.

4. Eligibility. Awards may be granted only to Eligible Persons.

5. Stock Subject to Plan.

5.1 Number of Shares. Subject to adjustment as provided in Section 14, the
maximum number of Shares that may be issued under this Plan is 6.43 million
Shares, provided that Substitute Awards shall not be counted against the maximum
number of Shares. Notwithstanding the foregoing, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options is 3.0 million
Shares, subject to adjustment as provided in Section 14 but excluding
adjustments provided in Section 5.3. Shares issued under this Plan may, in whole
or in part, be authorized but unissued Shares or Shares that shall have been, or
may be, reacquired by the Company in the open market, in private transactions or
otherwise.

5.2 Maximum Grant. Subject to adjustment as provided in Section 14, the maximum
number of Shares with respect to which an Employee may be granted Awards under
this Plan during any calendar year is 1.0 million Shares. The maximum number of
Shares with respect to which an Employee has been granted Awards shall be
determined in accordance with Section 162(m) of the Code.

5.3 Adjustments to Number of Shares. If any Shares subject to an Award are
forfeited, if an Award otherwise terminates or expires without all of the Shares
covered by the Award being issued or if an Award is settled for cash (in whole
or in part) or otherwise does not result in the issuance of all of the Shares
subject to the Award (including Shares not issued to satisfy withholding taxes
or to satisfy the exercise price of an Award), the Shares shall, to the extent
of such forfeiture, termination, expiration, cash settlement or non-issuance,
again be available for the grant of Awards under this Plan. In the event that
any Option or other Award is exercised through the tendering of Shares (either
actually or by attestation), or withholding tax liabilities arising from such
Option or other Award are satisfied by the tendering of Shares (either actually
or by attestation), then the Shares so tendered shall be available for the grant
of Awards under this Plan.

6. Options.

6.1 Types of Option Grants. Options granted under this Plan shall be either
Incentive Stock Options or Nonqualified Stock Options, as the Committee
designates; provided, that Incentive Stock Options may only be granted to
Eligible Persons who are Section 422 Employees on the Date of Grant. Each Option
granted under this Plan shall be identified either as a Nonqualified Stock
Option or an Incentive Stock Option, and each Option shall be evidenced by an
Agreement that specifies the terms and conditions of the Option. Options shall
be subject to the terms and conditions set forth in this Section 6 and such
other terms and conditions not inconsistent with this Plan as the Committee may
specify. The Committee may, in its discretion, condition the grant or vesting of
an Option upon the achievement of one or more specified Performance Goals.

6.2 Exercise Price. The Exercise Price of an Option granted under this Plan
shall not be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant. Notwithstanding the foregoing, in the case of an Incentive Stock
Option granted to an Employee who, on the Date of Grant is a Ten-Percent
Shareholder, the Exercise Price shall not be less than 110% of the Fair Market
Value of a Share on the Date of Grant.

 

4



--------------------------------------------------------------------------------

6.3 Option Exercise Period. The Committee shall determine the Option Period for
an Option, which shall be specifically set forth in the Agreement; provided,
that an Option shall not be exercisable after ten years (five years in the case
of an Incentive Stock Option granted to a Ten-Percent Stockholder) from its Date
of Grant.

6.4 Surrender of Option. The Participant shall have the right to surrender to
the Company an Option (or a portion thereof) that has become exercisable and to
receive upon the surrender, without any payment to the Company (other than
required tax withholding amounts paid in accordance with Section 20) that number
of Shares (equal to the highest whole number of Shares) having an aggregate Fair
Market Value as of the date of surrender equal to that number of Shares subject
to the Option (or portion thereof) being surrendered multiplied by an amount
equal to the excess of (a) the Fair Market Value on the date of surrender, over
(b) the Exercise Price, plus an amount of cash equal to the fair market value of
any fractional Share to which the Participant would be entitled but for the
parenthetical above relating to whole number of Shares.

7. SARs.

7.1 Terms and Conditions of SAR. A SAR granted under this Plan shall be
evidenced by an Agreement specifying the terms and conditions of the Award.

7.2 Grant of SAR. A SAR may be granted under this Plan:

(a) in connection with, and at the same time as, the grant of an Option under
this Plan;

(b) by amendment of an outstanding Option granted under this Plan; or

(c) independently of any Option granted under this Plan.

A SAR described in clause (a) or (b) of the preceding sentence is a Related SAR.
A Related SAR may, in the Committee’s discretion, apply to all or any portion of
the Shares subject to the Related Option.

7.3 Exercise of SAR. A SAR may be exercised in whole or in part as provided in
the applicable Agreement. Subject to the terms of the Agreement, a SAR entitles
a Participant to receive, upon exercise and without payment to the Company (but
subject to required tax withholding), either cash or that number of Shares
(equal to the highest whole number of Shares), or a combination thereof, in an
amount or having an aggregate Fair Market Value as of the Date of Exercise not
to exceed the number of Shares subject to the portion of the SAR exercised
multiplied by an amount equal to the excess of:

(a) the Fair Market Value on the Date of Exercise of the SAR; over

(b) either (i) the Fair Market Value on the Date of Grant (or such amount in
excess of the Fair Market Value as the Committee may specify) of the SAR if it
is not a Related SAR, or (ii) the Exercise Price as provided in the Related
Option if the SAR is a Related SAR.

7.4 SAR Exercise Period. The Committee shall determine the period during which a
SAR may be exercised, which period shall be specifically set forth in the
Agreement; provided, that:

(a) a SAR will expire no later than the earlier of (i) ten years from the Date
of Grant, or (ii) in the case of a Related SAR, the expiration of the Related
Option; and

(b) a Related SAR that is related to an Incentive Stock Option may be exercised
only when and to the extent the Related Option is exercisable.

7.5 Share Adjustment with Related SAR or Related Option. The exercise, in whole
or in part, of a Related SAR shall cause a reduction in the number of Shares
subject to the Related Option equal to the number of Shares with respect to
which the Related SAR is exercised. The exercise, in whole or in part, of a
Related Option shall cause a reduction in the number of Shares subject to the
Related SAR equal to the number of Shares with respect to which the Related
Option is exercised.

8. Exercise of Options and SARs. An Option or SAR may be exercised, in whole or
in part and subject to the terms of the applicable Agreement evidencing the
Award, by the Participant’s delivering to the Company a notice of the exercise,
in such form as the Committee may prescribe, accompanied, in the case of an
Option, by:

(a) the Participant’s full payment for the Shares with respect to which the
Option is exercised; or

(b) to the extent provided in the applicable Agreement or otherwise authorized
by the Committee;

 

5



--------------------------------------------------------------------------------

(i) payment may be effected by irrevocable instructions to a broker to deliver
promptly to the Company cash equal to the exercise price of the Option (a
broker-assisted cashless exercise);

(ii) payment may be made by delivery (including constructive delivery) of
unencumbered Shares (provided that if the Shares were acquired pursuant to
another option or other award granted under this Plan or under any other
compensation plan maintained by the Company or any Affiliate, the Shares shall
have been held for such period, if any, as the Committee may specify) valued at
Fair Market Value on the Date of Exercise; or

(iii) payment may be made by the Company withholding Shares that would otherwise
be issued in connection with the exercise of the Option.

9. Restricted Stock Awards.

9.1 Terms and Conditions of Restricted Stock Awards. Each grant of Restricted
Stock under this Plan shall be subject to an Agreement, stock certificate
transfer legend, or stop transfer instructions to the Company’s stock transfer
agent, specifying the terms and conditions of the Award. Restricted Stock
granted under this Plan shall consist of Shares that are restricted as to
transfer, subject to forfeiture, and subject to such other terms and conditions
as the Committee may specify. The terms and conditions may provide, in the
discretion of the Committee, for the lapse of transfer restrictions or
forfeiture provisions to be accelerated or contingent upon the achievement of
one or more specified Performance Goals, provided that the minimum period with
respect to which such Performance Goals are measured shall be one year, except
in the event of a change of control.

9.2 Minimum Vesting Period. Restricted Stock Awards subject only to continued
service with the Company or an Affiliate shall have a vesting period of not less
than three years from the date of grant (but permitting pro rata vesting over
such time), subject to accelerated vesting to the extent provided in an
Agreement in the event of death, disability or retirement of the Participant,
termination of the Participant’s service with the Company and its Affiliates or
a change of control of the Company; provided that the three-year minimum vesting
requirement shall not be applicable to grants of Restricted Stock Awards that in
the aggregate do not exceed 5% of the number of shares available for Awards
under Section 5.1.

10. Restricted Stock Unit Awards.

10.1 Terms and Conditions of Restricted Stock Unit Awards. Each grant of
Restricted Stock Units under this Plan shall be evidenced by an Agreement that
(a) provides for the issuance of Shares to a Participant at such time(s) as the
Committee may specify, and (b) contains such other terms and conditions as the
Committee may specify, including terms that condition the issuance of Shares
upon the achievement of one or more specified Performance Goals, provided that
the minimum performance period with respect to which such Performance Goals are
measured shall be one year, except in the event of a change of control.

10.2 Minimum Vesting Period. Restricted Stock Unit Awards subject only to
continued service with the Company or an Affiliate shall have a vesting period
of not less than three years from the date of grant (but permitting pro rata
vesting over such time), subject to accelerated vesting to the extent provided
in an Agreement in the event of death, disability or retirement of the
Participant, termination of the Participant’s service with the Company and its
Affiliates or a change of control of the Company; provided that the three-year
minimum vesting requirement shall not be applicable to grants of Restricted
Stock Unit Awards that in the aggregate do not exceed 5% of the number of shares
available for Awards under Section 5.1.

11. Performance Awards. Each Performance Award granted under this Plan shall be
evidenced by an Agreement that (a) provides for the payment of cash or issuance
of Shares, Options, or SARs contingent upon the attainment of one or more
specified Performance Goals over such period as the Committee may specify,
provided that the minimum performance period with respect to which such
Performance Goals are measured shall be one year, except in the event of a
change of control, and (b) contains such other terms and conditions as the
Committee may specify. For purposes of Section 5.2, a Performance Award shall be
deemed to cover a number of Shares equal to the maximum number of Shares that
may be issued upon payment of the Award. The maximum cash amount payable to any
Employee pursuant to all Performance Awards granted to an Employee during a
calendar year shall not exceed $5 million.

 

6



--------------------------------------------------------------------------------

12. Dividends and Dividend Equivalents. The terms of an Award may, subject to
such terms and conditions as the Committee may specify, provide a Participant
with the right to receive dividend payments or dividend equivalent payments with
respect to Shares covered by the Award, which payments may be either made
currently or credited to an account established for the Participant, and may be
settled in cash or Shares, as determined by the Committee.

13. Other Stock-Based Awards.

13.1 Terms and Conditions of Other Stock-Based Awards. The Committee may in its
discretion grant stock-based awards of a type other than those otherwise
provided for in this Plan, including the offer for sale of unrestricted Shares
(“Other Stock-Based Awards”). Other Stock-Based Awards shall cover such number
of Shares and have such terms and conditions as the Committee shall determine,
including terms that condition the payment or vesting the Other Stock-Based
Award upon the achievement of one or more Performance Goals, provided that the
minimum period with respect to which such Performance Goals are measured shall
be one year, except in the event of a change of control.

13.2 Minimum Vesting Period. Other Stock-Based Awards subject only to continued
service with the Company or an Affiliate shall have a vesting period of not less
than three years from the date of grant (but permitting pro rata vesting over
such time), subject to accelerated vesting to the extent provided in an
Agreement in the event of death, disability or retirement of the Participant,
termination of the Participant’s service with the Company and its Affiliates or
a change of control of the Company, provided that the three-year minimum vesting
requirement shall not be applicable to grants of Other Stock-Based Awards that
in the aggregate do not exceed 5% of the number of shares available for Awards
under Section 5.1.

14. Capital Events and Adjustments.

14.1 Automatic Adjustments. Unless otherwise determined by the Committee on or
prior to the date of an Automatic Adjustment Event, upon the occurrence of an
Automatic Adjustment Event, each of the following shall, automatically and
without need for Committee action, be proportionately adjusted:

(a) the number of Shares subject to outstanding Awards;

(b) the per Share Exercise Price of Options and the per Share base price upon
which payments under SARs that are not Related SARs are determined;

(c) the aggregate number Shares as to which Awards thereafter may be granted
under this Plan; and

(d) the maximum number of Shares with respect to which an Employee may be
granted Awards during any calendar year.

14.2 Discretionary Adjustments. Subject to Section 14.1, in the event of any
change in the outstanding Common Stock by reason of a stock dividend, stock
split, reverse stock split, spin-off, recapitalization, reclassification,
extraordinary cash dividend, combination or exchange of shares, merger,
consolidation, liquidation or the like, the Committee shall, as it deems
equitable in its discretion, provide for a substitution for or adjustment in:

(a) the number and class of securities subject to outstanding Awards or the type
of consideration to be received upon the exercise or vesting of outstanding
Awards;

(b) the Exercise Price of Options and the base price upon which payments under
SARs that are not Related SARs are determined;

(c) the aggregate number and class of securities for which Awards thereafter may
be granted under this Plan; and

(d) the maximum number of securities with respect to which an Employee may be
granted Awards during any calendar year.

Any provision of this Plan or any Agreement to the contrary notwithstanding, in
the event of a merger or consolidation to which the Company is a party, the
Committee shall take such actions, if any, as it deems necessary or appropriate
to prevent the enlargement or diminishment of Participants’ rights under this
Plan and Awards granted hereunder, and may, in its discretion, cause any Award
granted hereunder to be canceled in consideration of a cash payment equal to the
fair value of the canceled Award, as the Committee determines in its discretion.

 

7



--------------------------------------------------------------------------------

15. Deferrals. The Committee may permit or require a Participant to defer the
Participant’s receipt of Shares or cash that would otherwise be due to the
Participant pursuant to the terms of an Award upon such terms and conditions as
the Committee may establish.

16. Termination or Amendment. The Board may amend or terminate this Plan in any
respect at any time; provided, that after the stockholders of the Company have
approved this Plan, the Board shall not amend or terminate this Plan without
approval of (a) the Company’s stockholders to the extent (i) the amendment
relates to clause (b) of Section 17.1 or (ii) applicable law or regulations or
the requirements of the principal exchange or interdealer quotation system on
which the Common Stock is listed or quoted, if any, requires stockholder
approval of the amendment, and (b) each affected Participant if the amendment or
termination would adversely affect the Participant’s rights or obligations under
any Award granted prior to the date of the amendment or termination.

17. Modification, Substitution of Awards.

17.1 Modification of Awards; No Reduction in Exercise Price. Subject to the
terms and conditions of this Plan, the Committee may modify the terms of any
outstanding Awards; provided, that (a) no modification of an Award shall,
without the consent of the Participant, alter or impair any of the Participant’s
rights or obligations under the Award, and (b) subject to Section 14, in no
event may (i) an Option be modified to reduce the Exercise Price of the Option,
(ii) a SAR be modified to reduce the applicable Exercise Price (in the case of a
Related SAR) or base price (in the case of other SARs), (iii) an Option or SAR
be cancelled or surrendered in consideration for the grant of a new Option or
SAR with a lower Exercise Price or base price, or (iv) an Option or SAR be
cancelled or surrendered in exchange for cash or another Award (other than in
connection with a Substitute Award or a change in control of the Company).

17.2 Substitution of Awards. Anything contained herein to the contrary
notwithstanding, Awards may, in the Committee’s discretion, be granted under
this Plan in substitution for stock options and other awards covering capital
stock of another corporation which is merged into, consolidated with, or all or
a substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates. The terms and conditions of the Substitute
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee may deem appropriate to conform, in whole or
part, to the provisions of the awards in substitution for which they are
granted. Substitute Awards granted hereunder shall not be counted toward (i) the
Share limit imposed by Section 5.1 or (ii) the Share limit imposed by
Section 5.2, except to the extent the Committee determines that counting
Substitute Awards under Section 5.2 is required for Awards granted hereunder to
be eligible to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code.

18. Foreign Employees. Without amendment of this Plan, the Committee may grant
Awards to Eligible Persons who are subject to the laws of foreign countries or
jurisdictions on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan. The Committee may
make such modifications, amendments, procedures, sub-plans and the like as may
be necessary or advisable to comply with provisions of laws of other countries
or jurisdictions in which the Company or any of its Affiliates operates or has
employees.

19. Stockholder Approval. This Plan and any amendments to the Plan requiring
stockholder approval pursuant to Section 16 are subject to approval by vote of
the stockholders of the Company at the next annual or special meeting of
stockholders following adoption by the Board.

20. Withholding. The Company’s obligation to issue or deliver Shares or pay any
amount pursuant to the terms of any Award granted hereunder shall be subject to
satisfaction of applicable federal, state, local and foreign tax withholding
requirements. In accordance with such rules as the Committee may prescribe, a
Participant may satisfy any withholding tax requirements by one or any
combination of the following means:

(a) tendering a cash payment;

(b) authorizing the Company to withhold Shares otherwise issuable to the
Participant; or

(c) delivering to the Company already-owned and unencumbered Shares.

21. No Loans. Notwithstanding any other provision of this Plan to the contrary,
no loans will be permitted by the Company to the Company’s designated executive
officers and directors, including without limitation a loan in conjunction with
the exercise of an Option or SAR.

 

8



--------------------------------------------------------------------------------

22. Term of Plan. Unless the Board terminates this Plan pursuant to Section 16
on an earlier date, this Plan shall terminate on the date that is ten years
after the earlier of that date that the Board adopts this Plan or the Company’s
stockholders approve this Plan, and no Awards may be granted after that date.
The termination of this Plan shall not affect the validity of any Award
outstanding on the date of termination.

23. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or Committee, the
Company shall indemnify members of the Committee against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with this Plan or
any Award granted hereunder, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, if those members acted in good faith and in a manner
which they believed to be in, and not opposed to, the best interests of the
Company.

24. General Provisions.

24.1 No Legal or Equitable Rights Conferred. The establishment of this Plan
shall not confer upon any Eligible Person any legal or equitable right against
the Company, any Affiliate or the Committee, except as expressly provided in
this Plan. Participation in this Plan shall not give an Eligible Person any
right to be retained in the service of the Company or any Affiliate.

24.2 Power of Company to Issue Awards or Adopt Other Plans. Neither the adoption
of this Plan nor its submission to the Company’s stockholders shall be taken to
impose any limitations on the powers of the Company or its Affiliates to issue,
grant, or assume options, warrants, rights, or restricted stock, or other awards
otherwise than under this Plan, or to adopt other stock option, restricted
stock, or other plans, or to impose any requirement of stockholder approval upon
the same.

24.3 Non-Transferability of Awards. The interests of any Eligible Person under
this Plan or Awards granted hereunder are not subject to the claims of creditors
and may not, in any way, be transferred, assigned, alienated or encumbered,
except to the extent provided in an Agreement to (a) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (b) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(a), (c) to a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clause (a) are the only partners,
members or shareholders or (d) for charitable donations.

24.4 Governing Law. This Plan shall be governed, construed and administered in
accordance with the laws of the State of Delaware without giving effect to the
conflict of laws principles.

24.5 Award Restrictions. The Committee may require each person acquiring Shares
pursuant to Awards granted hereunder to represent to and agree with the Company
in writing that the person is acquiring the Shares without a view to
distribution thereof. The certificates for the Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
All certificates for Shares issued pursuant to this Plan shall be subject to
such stock transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock is then
listed or interdealer quotation system upon which the Common Stock is then
quoted, and any applicable federal or state securities laws. The Committee may
place a legend or legends on certificates for Shares to make appropriate
reference to the restrictions.

24.6 Regulatory Approvals and Compliance with Securities Laws. The Company shall
not be required to issue any certificate or certificates for Shares with respect
to Awards granted under this Plan, or record any person as a holder of record of
Shares, without obtaining, to the complete satisfaction of the Committee, the
approval of all regulatory bodies the Committee deems necessary, and without
complying to the Board’s or Committee’s complete satisfaction, with all rules
and regulations, under federal, state or local law the Committee deems
applicable.

24.7 Non-certificated Award; No Fractional Shares. To the extent that this Plan
provides for issuance of stock certificates to reflect the issuance of Shares,
the issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange or automated
dealer quotation system on which the Shares are traded. No fractional Shares
shall be issued or delivered pursuant to this Plan or any award. The Committee
shall determine whether cash, other Awards, or other property shall be issued or
paid in lieu of any fractional Shares or whether any fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

9



--------------------------------------------------------------------------------

24.8 Section 409A of the Code. Awards shall be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan and each Agreement under the
Plan is intended to meet the requirements of Section 409A of the Code and shall
be construed and interpreted in accordance with such intent. To the extent that
an Award or payment, settlement or deferral thereof, is subject to Section 409A
of the Code, the Award shall be granted, paid, settled or deferred in a manner
that will meet the requirements of Section 409A of the Code, including
regulations or other guidance issued with respect thereto, such that the grant,
payment, settlement or deferral shall not be subject to the additional tax or
interest applicable under Section 409A of the Code. Moreover, notwithstanding
anything in the Plan to the contrary, if a Participant is determined to be a
“specified employee” (as defined in Section 409A of the Code) for the year in
which the Participant terminates employment, any payment due under the Plan or
an Agreement that is not permitted to be paid on the date of such termination
without the imposition of additional taxes, interest and penalties under
Section 409A of the Code shall be paid on the first business day following the
six-month anniversary of the Participant’s date of termination or, if earlier,
the Participant’s death.

 

10